Citation Nr: 1426656	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2. Entitlement to service connection for bone spurs of both feet.

3. Entitlement to a rating in excess of 10 percent for left patella tendinitis.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986 and from January 1991 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In written correspondence received by the Board in May 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeals for service connection for degenerative joint disease of the right knee, bone spurs of both feet, and for a disability rating higher than 10 percent for left patella tendinitis.


CONCLUSION OF LAW

The appeals for service connection for degenerative joint disease of the right knee, bone spurs of both feet, and for a disability rating higher than 10 percent for left patella tendinitis are withdrawn and the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. §7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of an appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a statement received by the Board in May 2014, the Veteran withdrew his appeals for service connection for degenerative joint disease of the right knee, bone spurs of both feet, and for a disability rating higher than 10 percent for left patella tendinitis.  As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeals for service connection for degenerative joint disease of the right knee, bone spurs of both feet, and for a disability rating higher than 10 percent for left patella tendinitis are dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


